                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Avery J. Lail Jr.,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:18-cv-00518-FDW
                                      )
                 vs.                  )
                                      )
           Erik A. Hooks,             )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2019 Order.

                                               October 2, 2019
